IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-31197
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES GIRALDO-PEDOMO, also know as
James Giraldo, also known as
Heriberto Roman-Crespo,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 97-CR-373-ALL-F
                        - - - - - - - - - -
                          August 31, 1999

Before JOLLY, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent James

Giraldo-Pedomo has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Giraldo-Pedomo has filed a response in which he asserts that:

1) the district court erred increasing his offense level based

upon an obstruction-of-justice finding; 2) the district court

erred by denying his request to depart downwardly from the

recommended sentencing guidelines range; and 3) a factual


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-31197
                               -2-

discrepancy between the indictment and the factual basis to his

guilty plea resulted in a harsher sentence.   Our independent

review of counsel’s Anders brief, the record, and Giraldo-

Pedomo’s response discloses no nonfrivolous issue.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.